Exhibit 10(b)
AMENDMENT NO. 1
TO
HARRIS CORPORATION
2005 ANNUAL INCENTIVE PLAN
     WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation 2005 Annual
Incentive Plan (the “Plan”), to, among other things, provide annual incentive
awards to key employees;
     WHEREAS, pursuant to Section 17 of the Plan, the Board of Directors of the
Corporation (the “Board”) has the authority to amend the Plan; and
     WHEREAS, the Board desires to amend the Plan to comply with the final
regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended.
     NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective
as of January 1, 2009, as follows:
     1. Section 7 hereby is amended in its entirety to read as follows:
     “7. Payment of Annual Incentive Award.
     (a) Payments. Payment of any amount to be paid to a Participant based upon
the degree of attainment of the applicable Performance Objectives shall be made
in a lump sum cash payment at such time as the Committee may in its discretion
determine. Notwithstanding the foregoing, in no event will the payment of such
amounts be made earlier than the day immediately following the end of the Plan
Year or later than the 15th day of the third month following the end of the Plan
Year.
     (b) Termination of Employment. Except to the extent otherwise provided by
the Committee, if a Participant’s employment with the Company, any Subsidiary or
any Affiliate, is terminated for any reason prior to the last day of a Plan
Year, then, except in the case of death, disability, normal retirement or
involuntary termination without cause, or except as provided in Section 13, the
Participant shall forfeit the Award and shall not be entitled to a payment of
the annual incentive award. If a Participant’s employment is terminated during
the Plan Year due to death, disability, normal retirement or involuntary
termination without cause, the Participant shall be entitled to a pro-rated
payment of the annual incentive award that would have been payable if the
Participant had been a Participant on the last day of the Plan Year. If a
Participant is entitled to a payment of the annual incentive award pursuant to
the preceding sentence, such amount shall be prorated based on the number of
days the individual was a Participant in the Plan for such Plan Year and shall
be paid at the same time and in the same manner as such payment would have been
made if the Participant had been a Participant on the last day of the Plan Year.
For purposes of this Plan, a leave of absence, approved by the Committee, shall
not be deemed to be a termination of employment.”

 



--------------------------------------------------------------------------------



 



     2. Section 13(a) hereby is amended in its entirety to read as follows:
     “(a) Amount of Award. Notwithstanding anything to the contrary provided
elsewhere herein, in the event of a “Change of Control” of the Company, as
defined in Section 13(c), then an Award for the Plan Year during which the
Change of Control is effective shall equal an amount not less than the target
annual incentive award as originally approved for the Plan Year, notwithstanding
actual results or any changes or modifications occurring after any such Change
of Control.”
     3. Section 13 hereby is amended to add the following new subsection (b) and
the Plan’s sections and section references hereby are renumbered accordingly:
     “(b) Timing of Payment. Notwithstanding anything to the contrary provided
elsewhere herein, in the event of a “Change of Control” of the Company, as
defined in Section 13(c), that qualifies as a “change in control event” within
the meaning of Treasury Regulation §1.409A-3(i)(5), the Company shall pay any
Awards for the Plan Year during which the Change of Control is effective in a
lump sum as promptly as practicable following such effective date, but in no
event later than the earlier of (i) the 90th day following the effective date of
the Change of Control and (ii) the 15th day of the third month following the end
of the Plan Year during which the Change of Control is effective. In the event
of a “Change of Control” of the Company, as defined in Section 13(c), that does
not qualify as a “change in control event” within the meaning of Treasury
Regulation §1.409A-3(i)(5), the Company shall pay any Awards for the Plan Year
during which the Change of Control is effective in a lump sum at the time set
forth in Section 7(a).”
     4. Section 14 hereby is amended to insert the phrase “but subject to the
requirements of Section 409A of the Code,” immediately after the phrase “the
Committee may, in its discretion,” set forth in the last sentence thereof.
     5. Section 15 hereby is amended to insert the phrase “, including without
limitation, Section 409A of the Code,” immediately after the phrase “subject to
applicable law” set forth in clause (ii) of the last sentence thereof.
     6. Section 16(a) hereby is amended in its entirety to read as follows:
     “(a) Section 162(m) Related Deferral. Notwithstanding anything contained
herein to the contrary, if permitted under Section 409A of the Code, in the
event that all or a portion of an annual incentive award shall be ineligible for
treatment as “other performance-based compensation” under Section 162(m) of the
Code, the Committee, in its sole discretion, shall have the right, with respect
to any Executive Officer who is a “covered employee” under Section 162(m) of the
Code, to defer such Executive Officer’s receipt of payment of his or her annual
incentive award until the Executive Officer is no longer a “covered employee” or
until such time as shall be determined by the Committee, provided that the
Committee may effect such a deferral only in a situation where the Company
reasonably anticipates that it would be prohibited a deduction under Section

2



--------------------------------------------------------------------------------



 



162(m) of the Code and such deferral shall be limited to the portion of the
award that reasonably is anticipated not to be deductible.”
     7. Section 16(b) hereby is amended to insert the word “written” immediately
prior to the phrase “rules and procedures” set forth in the last sentence
thereof.
     APPROVED AND AUTHORIZED BY THE BOARD OF DIRECTORS as of the 24th day of
October, 2008.

         
 
  HARRIS CORPORATION    
 
       
 
  /s/ Jeffrey S. Shuman    
 
       
 
  Jeffrey S. Shuman    
 
  Vice President, Human Resources and Corporate Relations    

     
ATTEST:
   
 
   
/s/ Scott T. Mikuen
 
Secretary

12-30-08
   

3